DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 04/11/2022 is acknowledged.  The amendment includes the amending of claims 41, 48, and 55.
Terminal Disclaimer
3.	The terminal disclaimer filed on 04/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,165,124 and U.S. Patent 9,648,142  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
4.	The rejections raised in the Office Action mailed on 01/27/2022 has been overcome by applicant’s amendments received on 04/11/2022.
Double Patenting
5.	The statutory double patenting rejections raised in the Office Action mailed on 01/27/2022 have been overcome by applicant’s submission of a terminal disclaimer received on 04/11/2022.
Allowable Subject Matter
6.	Claims 41-60 are allowed and renumbered as claims 1-20.
Reasons for Allowance
7.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of performing a first query against a data store comprising a plurality of stored hashed values associated with a plurality of stored device fingerprints, each stored device fingerprint identifying a particular computing device, wherein performing the first query comprises identifying broad hashed values, from a plurality of input hashed values, which are common to a first number of device fingerprints of the plurality of stored device fingerprints, performing a second query against returned hashed values from the first query, wherein performing the second query comprises identifying at least one narrow hashed value, from the plurality of input hashed values, that is common to a second number of device fingerprints, of the plurality of stored device fingerprints, and based on responses to the first query and the second query, identifying a most closely matching device fingerprint, as recited in independent claims 41, 48, and 55.
	Specifically, although the prior art (See Covell) clearly teaches the use of hash values in queries to determine identifying fingerprints, the detailed claim language directed towards the use of both a broad first hash-based query and second narrow hash-based query on results of the first broad hash-based query to determine a most closely matching fingerprint is not found in the prior art, in conjunction with the rest of the limitations of the independent claim.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 41-47, 49-54, and 56-60, as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2007/0253608 issued to Tulyakov et al. on 01 November 2007.  The subject matter disclosed therein is pertinent to that of claims 41-60 (e.g., methods to match fingerprints via hash-based queries).
U.S. Patent 8,374,386 issued to Bayram et al. on 12 February 2013.  The subject matter disclosed therein is pertinent to that of claims 41-60 (e.g., methods to match fingerprints via hash-based queries).
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

May 07, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168